UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4215 DREYFUS GNMA FUND a series of Dreyfus Premier GNMA Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 10/31/09 -1- FORM N-CSR Item 1. Reports to Stockholders. Dreyfus GNMA Fund SEMIANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Financial Futures 13 Statement of Options Written 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus GNMA Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus GNMA Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending. These indicators, along with improved investor sentiment, have helped higher-yielding bonds rally during the reporting period, while a weak U.S. dollar has supported currency transactions in other global markets. Short-term securities and higher quality, corporate bond investments have participated in the rally as investors exchanged out of low-yielding cash investments, but they have so far lagged non-investment-grade counterparts. U.S.Treasury securities, still considered to rank among the safest investments in the world, continue to underperform relative to other fixed-income categories. As the financial markets currently appear poised to enter into a new phase, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, Dreyfus GNMA Funds Class A shares produced a total return of 3.39%, Class B shares returned 3.07%, Class C shares returned 3.07% and Class Z shares returned 3.48%. 1 In comparison, the funds benchmark, the Barclays Capital GNMA Index (the Index), achieved a total return of 3.20% for the same period. 2 In the wake of a tumultuous time in the markets history, Ginnie Mae securities responded favorably during the reporting period to low-but-stable interest rates, continued massive government purchases of agency mortgage backed securities, and falling interest rate volatility.The funds returns were in line with its benchmark Index, which we attribute to our shift in emphasis to higher-coupon mortgage securities and strategies designed to take advantage of falling interest-rate volatility. The Funds Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue this goal, the fund invests at least 80% of its assets in Government National Mortgage Association (GNMA or Ginnie Mae) securities.The remainder may be allocated to other mortgage-related securities, including U.S. government agency securities and privately issued mortgage-backed securities, as well as to asset-backed securities, U.S.Treasuries and repurchase agreements. Credit Markets Stabilized after Near Meltdown The reporting period began in the wake of a global financial crisis that sent the worlds banking system to the brink of collapse.The financial crisis exacerbated a global economic slowdown, producing the longest and deepest recession since the 1930s. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The worlds government and monetary authorities responded aggressively to deteriorating economic and market conditions. In the United States, remedial measures included a reduction of the overnight federal funds rate to an unprecedented low range of between 0% and 0.25%. In an attempt to provide further stimulus to the economy and support the troubled housing market the Federal Reserve Board (the Fed) also launched a $1.3 trillion purchase program of agency mortgage-backed securities including GNMA pass-through securities. These measures gained traction in the months leading to the start of the reporting period.As a result, financial markets began a sustained rally that was led by lower-quality investments, including high yield bonds and lower-rated residential mortgages. Conversely, traditional safe havens such as U.S. Treasury securities gave back a portion of their previous gains. Although GNMA securities typically would have responded like other U.S. government guaranteed securities, their prices were supported by the government purchase program, causing yield differences between GNMA securities and U.S.Treasury securities to narrow substantially. As the reporting period progressed, the Fed maintained short-term interest rates at historically low levels. Under other circumstances, lower rates on new mortgages might have increased prepayment rates of seasoned mortgage-backed securities. However, tighter lending standards on behalf of lenders, deteriorating credit of borrowers and home price depreciation kept prepayment rates at relatively low levels, further supporting prices of Ginnie Mae securities. Security Selection Strategy Bolstered Returns Early in 2009, we had favored lower-coupon mortgages that we believed would be the focus of Fed purchases. As the Fed purchases exhausted the available supply of lower-coupon mortgages, they pushed valuations to historically rich levels.We used this opportunity to shift the funds positions to favor higher-coupon mortgages. This positioning served the fund well during the reporting period as the government purchases shifted to include higher coupon mortgages. The fund also benefited during the reporting period from its use of 4 certain option strategies. Sales of short-dated calls and puts helped the fund take advantage of falling interest-rate volatility during the period. After the Rally, a More Cautious Investment Posture As of the end of the reporting period, we expect the pace of the economic recovery to be limited by diminished spending among reluctant consumers.While the Fed has indicated that it does not see an acceleration of inflation as an imminent threat  and will likely keep short-term interest rates near historically low levels for some time  they are expected to begin phasing out many of the emergency measures of accommodation throughout the upcoming year. Given this backdrop, we believe that much of the rally in riskier assets is behind us. In addition, the Fed plans to phase out its mortgage purchasing program in the first quarter of 2010, which could produce bouts of heightened volatility for mortgage-backed securities.Therefore, we have moved the funds investment mix to one that is more defensive by slightly underweighting mortgage pass-through securities in favor of U.S. Treasury securities. Furthermore, we are prepared to adjust the funds portfolio as economic and market conditions evolve. November 16, 2009 The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital GNMA Index is an unmanaged, total return performance benchmark for the GNMA market consisting of 15- and 30-year fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus GNMA Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 5.38 $ 8.80 $ 9.11 $ 4.46 Ending value (after expenses) $1,033.90 $1,030.70 $1,030.70 $1,034.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 5.35 $ 8.74 $ 9.05 $ 4.43 Ending value (after expenses) $1,019.91 $1,016.53 $1,016.23 $1,020.82  Expenses are equal to the funds annualized expense ratio of 1.05% for Class A, 1.72% for Class B, 1.78% for Class C and .87% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes104.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Certificates/ Auto Receivables6.0% BMW Vehicle Lease Trust, Ser. 2009-1, Cl. A1 0.79 6/15/10 802,889 803,257 Capital Auto Receivables Asset Trust, Ser. 2008-2, Cl. A2A 3.74 3/15/11 1,300,594 1,309,135 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. A3A 4.98 5/15/11 1,143,014 1,158,973 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. A3A 5.00 4/15/11 1,054,545 1,067,335 Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 4.89 1/15/12 6,131,515 6,238,831 Capital One Prime Auto Receivables Trust, Ser. 2007-1, Cl. A3 5.47 6/15/11 524,291 528,271 Carmax Auto Owner Trust, Ser. 2009-1, Cl. A1 1.66 5/7/10 774,218 774,705 Carmax Auto Owner Trust, Ser. 2007-1, Cl. A3 5.24 7/15/11 597,485 604,115 Carmax Auto Owner Trust, Ser. 2006-1, Cl. A4 5.41 6/15/11 2,812,423 2,870,657 Daimler Chrysler Auto Trust, Ser. 2008-B, Cl. A2B 1.17 7/8/11 1,415,000 a 1,417,286 Daimler Chrysler Auto Trust, Ser. 2006-D, Cl. A3 4.98 2/8/11 895,689 900,176 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2B 1.14 1/15/11 1,724,048 a 1,726,197 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2A 3.72 1/15/11 1,037,351 1,043,011 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. A3 5.16 11/15/10 712,531 713,934 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A1 0.72 7/15/10 1,956,706 1,957,977 Honda Auto Receivables Owner Trust, Ser. 2009-3, Cl. A1 0.75 7/15/10 1,798,219 1,799,942 Honda Auto Receivables Owner Trust, Ser. 2009-2, Cl. A1 1.32 5/17/10 997,053 998,158 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 3.77 9/20/10 1,308,326 1,311,251 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A3 5.10 3/18/11 2,532,527 2,560,715 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Certificates/ Auto Receivables (continued) Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A3 5.12 10/15/10 132,773 133,033 Honda Auto Receivables Owner Trust, Ser. 2007-2, Cl. A3 5.46 5/23/11 812,435 824,449 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A3 5.11 4/15/11 104,274 105,223 Nissan Auto Lease Trust, Ser. 2009-A, Cl. A1 1.04 6/15/10 938,168 939,457 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 3,891,352 3,910,565 Nissan Auto Receivables Owner Trust, Ser. 2007-A, Cl. A3 5.10 11/15/10 428,375 429,378 Nissan Auto Receivables Owner Trust, Ser. 2006-B, Cl. A4 5.22 11/15/11 1,179,381 1,195,488 USAA Auto Owner Trust, Ser. 2005-4, Cl. A4 4.89 8/15/12 2,654,408 2,676,237 USAA Auto Owner Trust, Ser. 2006-1, Cl. A4 5.04 12/15/11 2,185,306 2,215,360 USAA Auto Owner Trust, Ser. 2007-1, Cl. A3 5.43 10/17/11 1,749,705 1,775,592 Volkswagen Auto Loan Enhanced Trust, Ser. 2008-1, Cl. A2 3.71 4/20/11 1,810,820 1,819,200 Asset-Backed Certificates/ Home Equity Loans.3% Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 5.98 6/25/37 818,121 a 812,992 Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 6.92 9/25/37 875,000 82,849 Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 349,209 a 278,450 GE Capital Mortgage Services, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 389,488 376,671 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. MF2 5.84 10/25/36 2,325,000 a 572,561 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Certificates.4% Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.52 1/25/37 1,982,102 a,b 1,073,744 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.72 3/6/20 2,275,000 a,b 1,899,341 Residential Mortgage Pass-Through Certificates.4% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.55 12/25/34 1,574,098 a 1,183,963 JP Morgan Mortgage Trust, Ser. 2007-A1, Cl. 3A1 5.00 7/25/35 2,281,683 a 1,523,125 U.S. Government Agencies/ Mortgage-Backed97.1% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/10 5,020,055 c 5,081,140 4.50%, 6/1/39 6,909,586 c 6,994,988 5.00%, 3/1/209/1/39 11,093,084 c 11,540,717 5.50%, 4/1/3810/1/38 17,149,149 c 18,078,895 6.00%, 5/15/18 490,029 c 492,099 Ser. 2931, Cl. DA, 4.00%, 7/15/14 917,694 c 920,559 Ser. 2911, Cl. BU, 5.00%, 9/15/23 215,468 c 215,476 Federal National Mortgage Association: 5.50% 1,385,000 c,d 1,457,929 6.50% 20,860,000 c,d 22,389,078 4.50%, 3/1/39 6,889,764 c 6,986,375 5.00%, 12/1/095/1/39 13,491,007 c 14,011,838 5.50%, 11/1/389/1/39 17,686,865 c 18,644,445 6.00%, 4/1/35 3,688,934 c 3,936,407 Gtd. Pass-Through Ctfs., Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 870,566 c 856,159 Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 3,044,141 c 3,212,385 Pass-through Ctfs., Ser. 2005-63, Cl. PA, 5.50%, 10/25/24 268,964 c 269,911 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I: 4.50% 12,450,000 d 12,628,969 5.00% 24,555,000 d 25,510,337 6.50% 18,805,000 d 19,995,018 4.50%, 5/15/3910/15/39 51,772,078 52,636,170 5.00%, 5/15/3310/15/39 60,077,070 62,782,706 5.50%, 6/15/209/15/39 132,686,823 140,776,728 6.00%, 10/15/199/15/39 93,388,853 99,566,130 6.50%, 8/15/102/15/39 4,862,834 5,183,416 7.00%, 11/15/2212/15/22 13,216 14,550 7.50%, 2/15/175/15/26 4,649,135 5,237,455 8.00%, 8/15/2112/15/22 2,067,836 2,351,070 8.50%, 12/15/1612/15/22 1,740,878 1,948,989 9.00%, 1/15/1912/15/22 1,599,880 1,820,920 9.50%, 3/15/181/15/25 381,799 439,483 Ser. 2004-43, Cl. A, 2.82%, 12/16/19 594,314 600,495 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 1,095,969 1,103,321 Ser. 2005-50, Cl. A, 4.02%, 10/16/26 3,573,358 3,665,728 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 2,782,394 2,873,862 Ser. 2005-42, Cl. A, 4.05%, 7/16/20 6,734,862 6,859,302 Ser. 2004-51, Cl. A, 4.15%, 2/16/18 278,884 282,367 Ser. 2005-67, Cl. A, 4.22%, 6/16/21 554,802 558,541 Ser. 2005-52, Cl. A, 4.29%, 1/16/30 2,179,123 2,240,538 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 2,282,916 2,336,258 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 2,707,123 2,766,195 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 663,555 680,441 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 2,084,807 2,114,987 Government National Mortgage Association II: 4.50% 24,200,000 d 24,479,873 5.00% 33,655,000 d 34,938,332 5.50% 3,680,000 d 3,885,822 10 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association II (continued): 6.00% 7,170,000 d 7,624,851 5.00%, 9/20/336/20/35 18,879,783 19,719,070 5.50%, 1/20/3412/20/35 44,551,116 47,288,730 6.00%, 12/20/282/20/39 21,660,162 23,131,932 6.50%, 5/20/317/20/31 1,516,467 1,642,160 7.00%, 4/20/244/20/32 7,866,491 8,618,639 7.50%, 9/20/30 107,527 121,738 9.00%, 7/20/25 107,201 123,282 9.50%, 9/20/172/20/25 83,630 95,535 U.S. Treasury Notes.5% 3.50%, 5/31/13 3,460,000 e 3,676,253 4.50%, 2/28/11 315,000 e 331,648 Total Bonds and Notes (cost $783,637,733) Short-Term Investments.1% U.S. Treasury Bills; 0.06%, 1/14/10 (cost $979,870) 980,000 f Other Investment15.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $116,382,000) 116,382,000 g The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,793,025) 3,793,025 g Total Investments (cost $904,792,628) 120.5% Liabilities, Less Cash and Receivables (20.5%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities had a total market value of $2,973,085 or .4% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Purchased on a forward commitment basis. e All or a portion of these securities are on loan.At October 31, 2009, the total market value of the funds securities on loan is $4,007,902 and the total market value of the collateral held by the fund is $4,133,463, consisting of $3,793,025 of cash collateral and U.S. Government and agencies securities valued at $340,438. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 97.6 Asset/Mortgage-Backed 7.1 Short-Term/ Money Market Investments 15.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF FINANCIAL FUTURES October 31, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long U.S. Treasury 5 Year Notes 276 32,141,064 December 2009 485,158 U.S. Treasury 10 Year Notes 260 30,838,437 December 2009 165,781 See notes to financial statements. STATEMENT OF OPTIONS WRITTEN October 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5-Year Notes, November 2009 @ 116.00 8,500,000 a (69,063) 5-Year USD LIBOR-BBA, November 2009 @ 2.92 3,832,000 a (46,576) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 22,600,000 a (1,461,830) 10-Year USD LIBOR-BBA, November 2009 @ 3.65 3,815,000 a (49,546) Put Options: U.S. Treasury 5-Year Notes, November 2009 @ 116.00 8,500,000 a (30,547) 5-Year USD LIBOR-BBA, November 2009 @ 2.92 3,832,000 a (11,518) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 22,600,000 a (1,578,148) 10-Year USD LIBOR-BBA, November 2009 @ 3.65 3,815,000 a (30,838) (Premiums received $3,318,630) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $4,007,902)Note 1(b): Unaffiliated issuers 784,617,603 802,331,792 Affiliated issuers 120,175,025 120,175,025 Cash 2,236,031 Receivable for investment securities sold 10,697,265 Dividends and interest receivable 3,073,564 Receivable for futures variation marginNote 4 399,751 Receivable for shares of Common Stock subscribed 303,104 Prepaid expenses 33,237 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 650,057 Payable for investment securities purchased 86,969,417 Payable for open mortgage-backed dollar rollsNote 4 78,339,120 Liability for securities on loanNote 1(b) 3,793,025 Outstanding options written, at value (premiums received $3,318,630)See Statement of Options Written 3,278,066 Payable for shares of Common Stock redeemed 368,856 Accrued expenses 204,949 Net Assets ($) Composition of Net Assets ($): Paid-in capital 774,047,506 Accumulated undistributed investment incomenet 453,464 Accumulated net realized gain (loss) on investments (27,260,383) Accumulated net unrealized appreciation (depreciation) on investments, financial futures and options transactions (including $650,939 net unrealized appreciation on financial futures) 18,405,692 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 90,057,028 3,838,049 26,100,324 645,650,878 Shares Outstanding 5,965,329 254,431 1,730,246 42,733,750 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Income: Interest 14,805,417 Dividends; Affiliated issuers 60,438 Income from securities lendingNote 1(b) 2,402 Total Income Expenses: Management feeNote 3(a) 2,266,389 Shareholder servicing costsNote 3(c) 542,458 Service plan and prospectus feesNote 3(b) 375,606 Distribution feesNote 3(b) 100,581 Custodian feesNote 3(c) 58,321 Professional fees 44,756 Registration fees 34,778 Directors fees and expensesNote 3(d) 29,330 Shareholders reports 13,427 Miscellaneous 60,907 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (27,952) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,500,451 Net realized gain (loss) on options transactions 992,116 Net realized gain (loss) on financial futures 2,124,353 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, financial futures and options transactions (including $46,596 net unrealized appreciation on financial futures and $20,981net unrealized appreciation on options transactions) 9,541,275 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 11,369,656 27,493,447 Net realized gain (loss) on investments 4,616,920 7,841,299 Net unrealized appreciation (depreciation) on investments 9,541,275 9,414,867 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,377,421) (2,436,152) Class B Shares (68,331) (295,186) Class C Shares (310,636) (410,038) Class Z Shares (11,652,773) (25,718,303) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 25,640,669 36,574,666 Class B Shares 197,120 2,447,594 Class C Shares 6,468,886 12,806,263 Class Z Shares 13,931,900 23,920,577 Dividends reinvested: Class A Shares 1,037,088 1,815,088 Class B Shares 57,330 231,197 Class C Shares 193,215 234,412 Class Z Shares 9,795,948 21,460,126 Cost of shares redeemed: Class A Shares (13,668,688) (19,994,637) Class B Shares (2,389,106) (8,909,589) Class C Shares (1,843,590) (1,982,507) Class Z Shares (29,465,354) (75,285,685) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 743,572,171 734,364,732 End of Period Undistributed investment incomenet 453,464 2,492,969 16 Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 1,722,605 2,525,060 Shares issued for dividends reinvested 69,875 125,436 Shares redeemed (919,009) (1,373,317) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 13,250 169,240 Shares issued for dividends reinvested 3,869 16,023 Shares redeemed (160,934) (615,963) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 434,820 880,737 Shares issued for dividends reinvested 13,022 16,195 Shares redeemed (123,868) (136,224) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 936,278 1,643,170 Shares issued for dividends reinvested 659,853 1,483,634 Shares redeemed (1,981,205) (5,193,307) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 62,828 Class B shares representing $929,293 were automatically converted to 62,817 Class A shares and during the period ended April 30, 2009, 238,945 Class B shares representing $3,454,593 were automatically converted to 238,846 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.86 14.54 14.31 Investment Operations: Investment incomenet b .22 .53 .60 Net realized and unrealized gain (loss) on investments .28 .35 .20 Total from Investment Operations .50 .88 .80 Distributions: Dividends from investment incomenet (.26) (.56) (.57) Net asset value, end of period 15.10 14.86 14.54 Total Return (%) c 3.39 d 6.21 5.73 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 e 1.08 1.09 e Ratio of net expenses to average net assets 1.05 e 1.04 1.04 e Ratio of net investment income to average net assets 2.88 e 3.62 4.17 e Portfolio Turnover Rate f 134.90 d 351.74 221.12 Net Assets, end of period ($ x 1,000) 90,057 75,648 55,457 a From May 3, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, April 30, 2009 and 2008 was 73.91%, 138.79% and 60.06%, respectively. See notes to financial statements. 18 Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.84 14.53 14.31 Investment Operations: Investment incomenet b .16 .44 .53 Net realized and unrealized gain (loss) on investments .28 .34 .19 Total from Investment Operations .44 .78 .72 Distributions: Dividends from investment incomenet (.20) (.47) (.50) Net asset value, end of period 15.08 14.84 14.53 Total Return (%) c 3.07 d 5.49 5.12 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.73 e 1.68 1.63 e Ratio of net expenses to average net assets 1.72 e 1.64 1.58 e Ratio of net investment income to average net assets 2.22 e 3.11 3.65 e Portfolio Turnover Rate f 134.90 d 351.74 221.12 Net Assets, end of period ($ x 1,000) 3,838 5,910 12,041 a From May 3, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, April 30, 2009 and 2008 was 73.91%, 138.79% and 60.06%, respectively. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.84 14.53 14.31 Investment Operations: Investment incomenet b .16 .41 .49 Net realized and unrealized gain (loss) on investments .28 .36 .21 Total from Investment Operations .44 .77 .70 Distributions: Dividends from investment incomenet (.20) (.46) (.48) Net asset value, end of period 15.08 14.84 14.53 Total Return (%) c 3.07 d 5.40 4.96 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.79 e 1.82 1.81 e Ratio of net expenses to average net assets 1.78 e 1.78 1.75 e Ratio of net investment income to average net assets 2.15 e 2.83 3.46 e Portfolio Turnover Rate f 134.90 d 351.74 221.12 Net Assets, end of period ($ x 1,000) 26,100 20,875 9,380 a From May 3, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, April 30, 2009 and 2008 was 73.91%, 138.79% and 60.06%, respectively. See notes to financial statements. 20 Six Months Ended October 31, 2009 Year Ended April 30, Class Z Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.87 14.55 14.38 14.21 14.67 14.66 Investment Operations: Investment incomenet a .23 .56 .63 .62 .53 .51 Net realized and unrealized gain (loss) on investments .28 .34 .19 .19 (.39) .11 Total from Investment Operations .51 .90 .82 .81 .14 .62 Distributions: Dividends from investment incomenet (.27) (.58) (.65) (.64) (.60) (.61) Net asset value, end of period 15.11 14.87 14.55 14.38 14.21 14.67 Total Return (%) 3.48 b 6.40 5.84 5.90 .89 4.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .90 .90 .89 .88 .87 Ratio of net expenses to average net assets .87 c .86 .85 .89 .79 .87 Ratio of net investment income to average net assets 3.06 c 3.84 4.38 4.33 3.68 3.45 Portfolio Turnover Rate d 134.90 b 351.74 221.12 271.49 393.65 468.97 Net Assets, end of period ($ x 1,000) 645,651 641,140 657,486 697,280 765,545 871,414 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, April 30, 2009, 2008, 2007, 2006 and 2005 was 73.91%, 138.79%, 60.06%, 95.55%, 108.38% and 127.81% respectively. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus GNMA Fund (the fund) is a series of Dreyfus Premier GNMA Fund, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to seek to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 1.4 billion shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized) and Class Z (1.1 billion shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 22 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities (excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions and swap transactions) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 24 Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities   Asset-Backed   U.S. Government Agencies/ Mortgage-Backed  743,732,341  Residential Mortgage-Backed   Commercial Mortgage-Backed   Mutual Funds   Other Financial Instruments    Liabilities ($) Other Financial Instruments    Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
